Colonel Clifton Hoskins and
                                                                        Hoskins




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 21, 2014

                                   No. 04-13-00859-CV

                                 Leonard K. HOSKINS,
                                       Appellant

                                            v.

                       Colonel Clifton HOSKINS and Hoskins Inc.,
                                        Appellees

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-03136
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
    The Appellant’s Second Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellant’s brief is due on April 21, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court